Case 1:18-cv-00039-MAC Document 18 Filed 03/01/19 Page 1 of 2 PageID #: 150



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

  BUEL SAULS and ELIZABETH                      §
  SAULS,                                        §
       Plaintiff,                               §
                                                §    CIVIL ACTION NO. 1:18-CV-39
  v.                                            §
                                                §    JURY
  MARC JONES CONSTRUCTION,                      §
  LLC, d/b/a SUNPRO SOLAR and                   §
  TODD WOOTEN,                                  §
       Defendants.

                              QUARTERLY STATUS REPORT

       Pursuant to the Court’s August 1, 2018 Order, Plaintiff provides the following status report

in this matter: An arbitrator has been selected, and an arbitration hearing has been scheduled for

September 19-20, 2019.

                                                     Respectfully Submitted,

                                               By: /s/ Joe Muckleroy
                                                   Clint Brasher
                                                   Texas Bar No. 24009915
                                                   clint@brasherattorney.com
                                                   Joe Muckleroy
                                                   Texas Bar No. 24065801
                                                   joe@brasherattorney.com
                                                   6430 Wellington Place
                                                   Beaumont, Texas 77706
                                                   (409) 832-3737 Telephone
                                                   (409) 832-3838 Fax
Case 1:18-cv-00039-MAC Document 18 Filed 03/01/19 Page 2 of 2 PageID #: 151




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of March 2019, a copy of the foregoing has been served
upon all counsel of record, as indicated below:

VIA ELECTRONIC SERVICE
Chais L. Sweat
MIDDLEBURG RIDDLE GROUP
909 Poydras St., Suite 1400
New Orleans, Louisiana 70112


                                                            /s/ Joe Muckleroy
                                                            Joe Muckleroy
